Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered March 28, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a conditional discharge, unanimously affirmed.
The court properly denied defendant’s suppression motion. The record supports the court’s determination that Sergeant Hernandez had probable cause to arrest defendant when he saw him place nine glassine envelopes of heroin on a shelf in a store (see e.g. People v Alvarez, 100 NY2d 549 [2003]). Accordingly, the failure of the prosecution to adduce evidence of the description previously transmitted to Sergeant Hernandez is of no legal moment. Concur—Friedman, J.P., Nardelli, Buckley, Catterson and McGuire, JJ.